Citation Nr: 1645373	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left sternoclavicle (left shoulder disability).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the course of the appeal, the Veteran received 100 percent compensation for his left shoulder disability while convalescing from surgery from November 9, 2011 to December 31, 2011.  As a 100 percent rating is the maximum payable, the period from November 9, 2011 to December 31, 2011 is not for consideration in this appeal.  

In April 2014, the Veteran requested a Board hearing before a Veterans Law Judge.  He was notified of his scheduled July 2015 hearing by letter in May 2015, but withdrew his request for a hearing through written correspondence dated in June 2015.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

In April 2014, the Board denied the left shoulder issue.  In May 2014, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Order pursuant to a September 2014 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  

In July 2015, the Board remanded the left shoulder issue for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  In a March 2016 rating decision, the RO granted service connection for PTSD with major depressive disorder, and assigned a 70 percent evaluation effective December 14, 2007.  Thus, the issue of service connection for an acquired psychiatric disorder has been resolved and that issue is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

As further discussed below, the Board finds that the evidence raises a claim of entitlement to a TDIU due to the left shoulder disability, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to a rating for the left shoulder disability in excess of 20 percent disabling prior to December 30, 2015, and a rating of 30 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since December 30, 2015, the Veteran's left shoulder disability has been more nearly approximated by limitation of motion to 25 degrees.  


CONCLUSION OF LAW

Since December 30, 2015, the criteria for a rating of 30 percent for the left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran's representative asserts that the Veteran is entitled 
to a 30 percent rating because he was unable to move his shoulder during repetitive motion testing conducted during the December 2015 VA examination.  The representative also maintains that the Veteran suffers from neurological symptoms related to his left shoulder disability, and requests that a new VA examination be scheduled to assess those symptoms.  

As will be discussed in the remand portion of this decision, the Board finds that the December 2015 VA examination is inadequate because it does not include the range of motion testing results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the claim is being remanded for an additional examination.  However, because the evidence of record supports a 30 percent rating since December 30, 2015, the Board finds that it is beneficial to the Veteran to grant that higher rating in this decision, and remand the issue of entitlement to a rating for the left shoulder disability in excess of 20 percent disabling prior to December 30, 2015, and a rating of 30 percent thereafter, for an additional examination.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, service connection for the Veteran's left shoulder disability 
was originally granted in a November 1971 rating decision, with a noncompensable rating assigned.  An October 2005 rating decision increased the rating to 20 percent.  The Veteran filed the instant claim of entitlement to an increased rating in July 2006.  

The Veteran's left shoulder disability is currently rated under Diagnostic Code 5201-5010, covering traumatic arthritis.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the minor extremity warrants a 20 percent evaluation. Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent evaluation.  The Veteran is noted to be right handed, and so the left arm is his "minor" extremity.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

With the above criteria in mind, the Board notes that during the December 2015 VA shoulder examination the Veteran reported pain from his left shoulder radiating down his entire arm which prevents him from lifting his arm or raising it over his head.  He reported that he experiences flare-ups every day for hours with the pain escalating to an eight out of ten from a baseline of five out of ten.  Range of motion testing revealed left shoulder flexion to 70 degrees, left shoulder abduction to 40 degrees, and external and internal rotation to 0 degrees.  The Veteran was unable to perform repetitive testing due to pain.  The examiner reported that the pain seen during range of motion testing was indicative of functional loss, and she also reported functional loss in the forms of fatigue, weakness, lack of endurance, and incoordination.  The examiner added that functional ability was further limited during flare-ups and noted favorable ankylosis.  The Veteran was unable to perform the Empty-Can, External Rotation/Infraspinatus Strength, and Lift-Off Subscapularis tests, and the Hawkins' Impingement test was positive.  The Veteran reported that he constantly requires a brace to maintain anatomic position of the left shoulder and minimize pain.  The examiner added that the current left arm limitations and pain would prevent him from performing factory work.  

The examination findings are consistent with the Veteran's reports of left shoulder impairment, including shoulder pain in June 2016.   Therefore, given the credible reports of functional loss and the December 2015 VA examiner's report that the Veteran was unable to perform repetitive motion testing, the Board finds that a 30 percent rating is warranted for the Veteran's left shoulder disability under Diagnostic Code 5201.  See DeLuca, supra; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In summary, the Board finds that since December 30, 2015, the criteria for a rating of 30 percent for the left shoulder disability have been met.  Entitlement to a rating in excess of 20 percent prior to December 30, 2015, and in excess of 30 percent thereafter is being remanded as discussed below.    


ORDER

Since December 30, 2015, a rating of 30 percent for the left shoulder disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

As previously noted, the Board finds that the December 2015 VA shoulder examination is inadequate because it did not include the range of motion testing results required by the Court in Correia, supra.  Specifically, although range of motion testing was performed, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Additionally, the examiner should render an opinion concerning the neurological effects of the Veteran's left shoulder disability.  Specifically, the examiner should address the Veteran's reports of burning pain which travels from his neck to shoulder, which a VA orthopedist opined in October 2015 was most consistent with cervical radiculopathy, likely due to adjacent segment disease after his 2011 anterior cervical discectomy and fusion.

Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the evidence in this case raises a claim of entitlement to a TDIU.  That evidence includes the Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in which he stated that he last worked in January 1999 and that his shoulder prevented him from performing his required duties, and the December 2015 VA examination in which the examiner opined that the Veteran's shoulder disability would prevent him from performing factory work.  As this TDIU claim is inextricably intertwined with the increased rating claim, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  On remand, the Veteran should be provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for substantiating a claim of entitlement to a TDIU.  

Finally, while the Veteran's representative has asserted that the Veteran is unemployable due to his service-connected left shoulder and psychiatric disabilities, the Board clarifies here that its finding that TDIU has been raised by the evidence of record is based solely on the left shoulder disability -  - the only disability currently on appeal before the Board.  

Accordingly, the case is REMANDED for the following actions:

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating TDIU.

2. Obtain VA treatment records dating from October 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

3. After completing the above action and associating any additional records with the claims file, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left shoulder disability.  

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since July 2006) of the left shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should also specifically identify any neurological residuals of the left shoulder disability, to include radiculopathy.  The examiner should comment on the significance, if any, of the Veteran's reports of burning pain which travels from his neck to shoulder. The examiner should note that the Veteran is not service connected for a cervical spine condition.  Thus, the examiner should distinguish as to whether any neurological impairment of the left shoulder or arm is related to the left shoulder disability or to the cervical spine condition, or to another condition.  All objective and subjective symptoms should be reported in detail

Finally, the examiner should provide opinion as to the extent that the Veteran's service-connected left shoulder disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected left shoulder disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


